Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 USC 102(a)(1) as being anticipated by Uehara et al. US 5929803. 

     As to claim 1, Uehara teaches a vehicle environment detection system (fig.1:2) comprising, at least one radar sensor arrangement 3 and at least one processing unit 4, where the radar sensor arrangement 3 is arranged to detect at least two radar detections (9, 10, 11) during at least two radar cycles (col.1 lines 6-19 and col.5 lines 34-col.6 line 11 teaches detection of multiple radar detections with the sensor arrangement), where, for each of the radar cycles, the processing unit 4 is arranged to generate a detection list including a range, an azimuth angle and a Doppler velocity for each of the radar detections (esp. c.f. fig.7 step 2 and fig.14, which show the mechanism of range, angle, and velocity—c.f. col.6 line 52 to col.7 line 11 and col.7 line 47-52, col.10 lines 54-57, which teach the detection list mechanism with the recited variables), the processing unit 4 is further arranged to aggregate and store detection lists from the radar cycles in a detection memory 12, and to group the radar detections 9-11 in the detection lists into a 

     As to claim 2, Uehara teaches a vehicle environment detection system according to claim 1 further comprising (see fig.11-12), for each of the radar cycles, the processing unit is arranged to: generate an output list of the motion subsets 40-42, where the output list comprises a group motion vector Vk for each of the motion subsets, and where each of the group motion vectors represents a group motion of a respective motion subset (fig.11-12, col.10 lines 33-63, teaches Va2 Va3); and to generate a labelling of each input detection L.sub.i, where, for each of the radar detections, the labelling comprises an object identifier which describes to which of the motion subsets a given radar detection belongs, and additional flags for each of the radar detections (esp.c.f. fig.11-14 and col.10 lines 33-63 and col.10 lines 65 to col.11 line 8, which shows the flags and motion for each detection and the labelling mechanism).      As to claim 3, Uehara teaches the vehicle environment detection system according to claim 2 further comprising that in order to perform the segmentation procedure, for each of the motion subsets the processing unit is arranged to: predict a present motion subset 40 for a next radar cycle 41-42, independently of other of the motion subsets; associate new radar detections with the present motion subset; and to generate an updated group motion vector; where the processing unit further is arranged to generate an updated list of the motion subsets (esp. c.f. figs.14-19, col.11 line 3-47 showing window motion subset prediction and updates).claim 4, Uehara teaches a vehicle environment detection system according to claim 3 further comprising, the processing unit is arranged to determine that the radar detections which are not associated with an existing motion subset are unassociated, where the processing unit is arranged to seek for new motion subsets for the unassociated radar detections (esp. c.f. figs.14-19, col.11 lines 3-47, teaches creation of new subsets if not associated).     As to claim 5, Uehara teaches a vehicle environment detection system according to claim 1 further comprising, the processing unit is arranged to: detect if at least two of the motion subsets 31-32 have equal group motion vectors va1, va2; and to detect if the radar detections 34-36 follow a respective common cosine curve in an azimuth angle vs. Doppler velocity domain, where the corresponding cosine curves overlap, and if that is determined to be the case, the processing unit is arranged to merge the motion subsets into one merged subset (please N.B., co.10 lines 62-64 and figs.11-19 show merging data with equal motion vectors in tracking, e.g. cosine curve criteria for merging as design measure).     As to claim 6, Uehara teaches (fig.1) a method for grouping two target objects 6-8 detected outside a vehicle environment detection system (fig.1:2) comprising, at least one radar sensor arrangement 3 and at least one processing unit 4, where the radar sensor arrangement 3 is arranged to detect at least two radar detections (9, 10, 11) during at least two radar cycles (col.1 lines 6-19 and col.5 lines 34-col.6 line 11 teaches detection of multiple radar detections with the sensor arrangement), where, for each of the radar cycles, the processing unit 4 is arranged to generate a detection list including a range, an azimuth angle and a Doppler velocity for each of the radar detections (esp. c.f. fig.7 step 2 and fig.14, which show the mechanism of range, angle, 
As to claim 7, Uehara teaches method to claim 6 further comprising (see fig.11-12), for each of the radar cycles, the processing unit is arranged to: generate an output list of the motion subsets 40-42, where the output list comprises a group motion vector Vk for each of the motion subsets, and where each of the group motion vectors represents a group motion of a respective motion subset (fig.11-12, col.10 lines 33-63, teaches Va2 Va3); and to generate a labelling of each input detection L.sub.i, where, for each of the radar detections, the labelling comprises an object identifier which describes to which of the motion subsets a given radar detection belongs, and additional flags for each of the radar detections (esp.c.f. fig.11-14 and col.10 lines 33-63 and col.10 lines 65 to col.11 line 8, which shows the flags and motion for each detection and the labelling mechanism).      As to claim 8, Uehara teaches method to claim 7 further comprising that in order to perform the segmentation procedure, for each of the motion subsets the processing unit is arranged to: predict a present motion subset 40 for a next radar cycle 41-42, independently of other of the motion subsets; associate new radar detections with the present motion subset; and to generate an claim 9, Uehara teaches method to claim 8 further comprising, the processing unit is arranged to determine that the radar detections which are not associated with an existing motion subset are unassociated, where the processing unit is arranged to seek for new motion subsets for the unassociated radar detections (esp. c.f. figs.14-19, col.11 lines 3-47, teaches creation of new subsets if not associated).     As to claim 10, Uehara teaches method to claim 6 further comprising, the processing unit is arranged to: detect if at least two of the motion subsets 31-32 have equal group motion vectors va1, va2; and to detect if the radar detections 34-36 follow a respective common cosine curve in an azimuth angle vs. Doppler velocity domain, where the corresponding cosine curves overlap, and if that is determined to be the case, the processing unit is arranged to merge the motion subsets into one merged subset (please N.B., co.10 lines 62-64 and figs.11-19 show merging data with equal motion vectors in tracking, e.g. cosine curve criteria for merging as design measure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.


/Bo Fan/
Examiner, Art Unit 3646